305 S.C. 387 (1991)
409 S.E.2d 356
Alden CHAVOUS, Jr., Individually and as Guardian Ad Litem for Alden Chavous, III, a minor, Respondent
v.
Herman Wayne BROWN and Joanne Brown, Petitioners.
23254
Supreme Court of South Carolina.
Heard June 4, 1990.
Decided August 12, 1991.
Robert C. Brown, and J.R. Murphy, both of Brown & Woods, Columbia, for petitioners.
D. Lester Diggs, Aiken, for respondent.
Heard June 4, 1990.
Decided Aug. 12, 1991.
Per Curiam:
This case was originally before us on a writ of certiorari to review the Court of Appeals' decision reported at 299 S.C. 398, 385 S.E. (2d) 206 (Ct. App. 1989). We reversed the Court of Appeals' holding that Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L.Ed. (2d) 69 (1986), applies in a civil action 396 S.E. (2d) 98. Op. No. 23254 (S.C.S. Ct. filed Aug. 6, 1990). The United States Supreme Court subsequently issued its opinion in Edmonson v. Leesville Concrete Co., 500 U.S. ___, 111 S. Ct. 2077, 114 L.Ed. (2d) 660 (1991). On writ of certiorari ___ U.S. ___, 111 S. Ct. 2791, 115 L.Ed. (2d) 966, it remanded this case for reconsideration in light of its holding in Edmonson that the exercise of race-motivated peremptory strikes by a private civil litigant violates Batson.
Acceding to the high court's decision in Edmonson, we now consider the only issue remaining in this case: whether the Court of Appeals' holding that the race-neutral explanations for strikes exercised by petitioners against two female black jurors violated Batson because they were merely pretextual. See State v. Oglesby, 298 S.C. 279, 379 S.E. (2d) 891 (1989). We concur in the Court of Appeals' holding on this issue. Accordingly, the Court of Appeals' decision is now
Affirmed.